Citation Nr: 1301238	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  12-27 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE


Entitlement to service connection for rheumatoid arthritis, claimed as  secondary to service-connected residuals of a bone chip fracture of the left ankle (left ankle disability).



ATTORNEY FOR THE BOARD

J. Chapman, Associate Attorney







INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to September 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R § 3.159 (2012).

At the outset, the Board notes that it is well established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is not shown or alleged that rheumatoid arthritis was manifested in, or is directly related to, the Veteran's service.  The Veteran's theory of entitlement is one of secondary service connection; asserting that he has not sustained any other musculoskeletal trauma, he claims that his rheumatoid arthritis is secondary to his service-connected residuals of a left ankle fracture.  He alleges that his left ankle is the initial site of involvement of rheumatoid arthritis.  [Notably, the report of his initial consultation with rheumatologist David E. Seaman, M.D. in July 2000 appears to identify the initial involvement as appearing in the knees and fingers.]  The question of whether or not a service-connected disability that resulted from traumatic injury to a joint in service is a causative factor for a systemic disability such as rheumatoid arthritis is one that is inherently medical in nature.  On October 2011 VA examination the examining nurse practitioner noted the Veteran's contention and opined:  "Rheumatoid arthritis is a systemic condition it does not begin in one joint and spread.  Therefore the rheumatoid arthritis is not caused by or the result of the bone chip fracture . ."

Secondary service connection is warranted for a disability that was caused or aggravated by a service-connected disability; any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability may be service connected.  Governing law/caselaw provide that when adjudicating a secondary service connection claim VA must address the aggravation aspect of such claim.  Furthermore, adjudicators may not rely on their own medical knowledge.  Because the October 2011 examiner did not address whether the Veteran's service-connected left ankle disability has aggravated his rheumatoid arthritis, the examination report (nexus opinion) is inadequate for rating purposes; a remand to secure a supplemental medical opinion in the matter is necessary.  

Accordingly, the case is REMANDED for the following:

The RO should arrange for the Veteran's claims file to be forwarded to a rheumatologist for an advisory medical opinion regarding a nexus between his service connected left ankle disability (residuals of a chip fracture) and his claimed disability of rheumatoid arthritis, and specifically whether or not the rheumatoid arthritis was caused or aggravated by the service connected left ankle disability.  Based on review of the record (to include this remand), the consulting provider should provide an opinion that responds to the following:  

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's rheumatoid arthritis was either caused or aggravated by (increased in severity due to) his service-connected left ankle disability.  If the opinion is to the effect that the left ankle disability did not cause, but aggravated, the rheumatoid arthritis, the examiner should identify, to the extent possible, the degree of rheumatoid arthritis disability (pathology/impairment) that is due to such aggravation.  

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature, as deemed indicated.

3.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



